
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1686
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. Biggert
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  October 2, 2010, as World MRSA Day.
	
	
		Whereas MRSA is an acronym for methicillin-resistant
			 staphylococcus aureus, which causes deadly infections in patients in health
			 care facilities and within our communities;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) have estimated that hospital-acquired MRSA infections alone killed more
			 than 19,000 United States residents in 2006;
		Whereas patient and consumer organizations around the
			 globe are lending their voices to the call of world unity in leadership and
			 commitment in preventing and stopping MRSA, which is pandemic and spreading at
			 alarming rates;
		Whereas leading patient and consumer advocates call upon
			 health care officials and leaders to step up and take a more comprehensive
			 approach to eradicate this preventable disease and focus on a broad and
			 pro-active prevention program; and
		Whereas as an integral part of its multi-faceted program,
			 the MRSA Survivors Network, the first consumer organization in the United
			 States to raise the alarm concerning the MRSA epidemic and other multi-drug
			 resistant health care-acquired infections, has announced World MRSA
			 Day, which will be held on October 2, 2010, and commemorated each year
			 after on this date, in addition, the month of October will also be designated
			 World MRSA Awareness Month in order to call attention to this
			 worldwide epidemic: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of World MRSA Day.
		
